DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/19, 4/17/20, 8/7/20, 12/30/20 is being considered by the examiner.

				Claim Status
Claims 1-10, 12, 17-21, 23, 25, 26, and 28 and claims 11, 13-16, 22, 24, 27 and 29-32.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 9, 10, 12, 17, 19, 21, 23, 25, 26, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tortorella (US Pub 2013/0270173).

Regarding Claim 1, Tortorella teaches a sample vial assembly (Figs. 1-4), 

a filter insert (filter membrane 6), 
the insert comprising: a cylindrical body having: a proximal end (plunger body 4); 
a protrusion extending radially from the proximal end of the cylindrical body and configured to set on the open end of the sample vial (note in Fig. 4a the two protrusions on the cylindrical body that extend radially and rest on the vial); 
a distal end (the vial has a top end which is proximal and a bottom which is distal); and 
a cavity extending longitudinally through the cylindrical body from the proximal end to the distal end ([0073]-[0074], [0077] Fig. 1 plunger assembly 2; [0077] The plunger body 4 is hollow); and 
a filter assembly coupled with the distal end of the cylindrical body ([0073]-[0074] Fig. 1 at filter membrane 6 on plunger assembly 2; [0074] The plunger assembly 2 comprises a plunger body 4, which has an aperture 5 at one end, in which is located a filter membrane 6, which may be held in the aperture 5 by a retaining ring 7); and 
a seal configured to couple with the proximal open end of the sample vial and allow for passage of a sample extraction member through the seal and into the cavity of the cylindrical body ([0076] The plunger body 4 further comprises a liquid seal 8, a vent seal 9 and a chamber seal 10 (these parts are described in more detail below; [0083] As the plunger assembly 2 moves within the vial 3, the liquid seal 8 engages with the interior walls of the vial 3, preventing the liquid sample from escaping around the edges of the plunger assembly 2.). 

Regarding Claim 3, Tortorella teaches the assembly of claim 1, wherein the distal end of the filter insert and the filter assembly are snap-fit coupled ([0127] As described above, the filter membrane 6 may be fixed in the aperture 5 by means of a retaining ring 7, which can be fitted by snap-fitting, interference fitting or ultrasonic welding, for example.).  

Regarding Claim 6, Tortorella teaches the assembly of claim 1, wherein the filter assembly comprises a porous filter material ([0075] The filter membrane 6 is typically a porous membrane having a pore size selected to allow the liquid sample 21 to pass through, but to filter out unwanted particles; a typical pore size is 0.2 µm to 0.45 µm).

Regarding Claim 8, Tortorella is silent the assembly of claim 1, wherein the filter assembly comprises a hydrophilic filter material (The filter membrane 6 may be constructed from nylon. Nylon is a hydrophilic material).

Regarding Claim 9, Tortorella teaches the assembly of claim 1, wherein the filter insert cylindrical body further comprises a throughput for fluid communication between the cavity and the interior of the sample vial (Vent hole 22 would be the throughput [0083] Next, the plunger assembly 2 is inserted into the open end 17 of the vial 3, as shown in FIG. 2b, and depressed so that it slides within the vial 3, so that the aperture 5 moves towards the closed end 16 of the vial 3, as shown in FIG. 2c. As the plunger assembly 2 moves within the vial 3, the liquid seal 8 engages with the interior walls of 

Regarding Claim 10, Tortorella teaches the assembly of claim 1, wherein the filter insert cylindrical body and the filter assembly are made of the same material ([0075] The filter membrane 6 may be constructed from polypropylene [0080] The plunger body 4 is typically made from a plastics material, such as Moplen EP300L or another medical grade polypropylene material, and may be manufactured using an injection moulding process.).  

Claim 12, Tortorella teaches the assembly of claim 1, wherein the one or both of the filter insert cylindrical body and the filter assembly consist essentially of a polymeric material, wherein the polymeric material is any one of a poly(alkylene oxide), a poly(ethylene terephthalate), a polyamine, a polyamide, a polyimide, a polycarbonate, a polyacrylate, a poly(methyl methacrylate), a polyvinyl alcohol, a polyvinyl acetate, a polyvinyl chloride, a high- density polyalkylene, a low-density polyalkylene, a poly-aramid, a polyacrylonitrile, an aromatic polyester, a polyketone, a polyaryl ether ketone (PAEK), a polyether ether ketone (PEEK), a polyether ketone ketone (PEKK), a polyaromatic, a polysulfone, and a polyetherimide, or wherein the polymeric material is a fluorinated polymeric material, the fluorinated polymeric material being any one a polytetrafluoroethylene, a polychlorotrifluoroethylene, a polyethylenechlorotrifluoroethylene, a polyvinylfluoride, a polyvinylidene fluoride, a perfluoroalkoxy polymer, a fluorinated ethylene-propylene polymer, a 4of9Serial No: Not Yet Assigned Atty. Docket No: 149020.00104 polyethylenetetrafluoroethylene, a perfluorinated elastomer, a fluoroelastomer, a fluorocarbon polymer, a perfluoropolyether, and a perfluorosulfonic acid polymer ([0075] The filter membrane 6 may be constructed from polyethersulfone (PES), nylon or polypropylene, or any other suitable material. [0080] The plunger body 4 is typically made from a plastics material, such as Moplen EP300L or another medical grade polypropylene material, and may be manufactured using an injection moulding process. The filtrate receptacle 13 may made from an inert material, which is less susceptible to leaching by a liquid sample than the material from which the plunger body 12 is made; for example, the filtrate receptacle 13 may be made of any of the inert materials described above in relation to the vial.)  

Regarding Claim 17, Tortorella teaches a filter insert (filter membrane 6) for use in a sample vial, the insert comprising: 
a cylindrical body (plunger body 4) comprising: a proximal end (the insert has a bottom end which is distal and a top end that is proximal); 
a protrusion extending radially from the proximal end of the cylindrical body and configured to set on the open end of the sample vial (note in Fig. 4a the two protrusions on the cylindrical body that extend radially and rest on the vial);
a distal end (the vial has a top end which is proximal and a bottom which is distal); and 
a cavity extending longitudinally through the cylindrical body from the proximal end to the distal end ([0073]-[0074], [0077] Fig. 1 plunger assembly 2; [0077] The plunger body 4 is hollow); and 
a filter assembly coupled with the distal end of the cylindrical body ([0073]-[0074] Fig. 1 at filter membrane 6 on plunger assembly 2; [0074] The plunger assembly 2 comprises a plunger body 4, which has an aperture 5 at one end, in which is located a filter membrane 6, which may be held in the aperture 5 by a retaining ring 7).

Regarding Claim 19, Tortorella teaches the filter insert of claim 17, wherein the distal end and the filter assembly are snap- fit coupled ([0127] As described above, the filter membrane 6 may be fixed in the aperture 5 by means of a retaining ring 7, which can be fitted by snap-fitting, interference fitting or ultrasonic welding, for example.).    

Claim 21, Tortorella teaches the filter insert of claim 17, wherein the filter assembly comprises a woven mesh or porous filter material ([0075] The filter membrane 6 is typically a porous membrane having a pore size selected to allow the liquid sample 21 to pass through, but to filter out unwanted particles; a typical pore size is 0.2 µm to 0.45 µm).  

Regarding Claim 23, Tortorella teaches the filter insert of claim 17, wherein the filter assembly comprises a hydrophobic or hydrophilic filter material (The filter membrane 6 may be constructed from nylon. Nylon is a hydrophilic material).

Regarding Claim 25, Tortorella teaches the filter insert of claim 17, wherein the cylindrical body further comprises a throughput for fluid communication between the cavity and the environment surrounding the filter insert  (Vent hole 22 would be the throughput [0083] Next, the plunger assembly 2 is inserted into the open end 17 of the vial 3, as shown in FIG. 2b, and depressed so that it slides within the vial 3, so that the aperture 5 moves towards the closed end 16 of the vial 3, as shown in FIG. 2c. As the plunger assembly 2 moves within the vial 3, the liquid seal 8 engages with the interior walls of the vial 3, preventing the liquid sample from escaping around the edges of the plunger assembly 2. Accordingly, the liquid sample 21a is forced through the filter membrane 6 located at the aperture 5 of the plunger assembly 2, and into the chamber 12 in the interior of the plunger assembly 2, where it is collected in the filtrate receptacle 13 or, if no filtrate receptacle is used, it is simply held in the chamber 12. A vent hole 22 is located in a side wall of the plunger body 4, allowing air to escape from the chamber 

Regarding Claim 26, Tortorella teaches the assembly of claim 17, wherein the filter insert cylindrical body and the filter assembly are made of the same material ([0075] The filter membrane 6 may be constructed from polypropylene [0080] The plunger body 4 is typically made from a plastics material, such as Moplen EP300L or another medical grade polypropylene material, and may be manufactured using an injection moulding process.).  

Regarding Claim 28, Tortorella teaches the filter insert of claim 17, wherein the one or both of the cylindrical body and the filter assembly consist essentially of a polymeric material, wherein the polymeric material is any one of a poly(alkylene oxide), a poly(ethylene terephthalate), a polyamine, a polyamide, a polyimide, a polycarbonate, a polyacrylate, a poly(methyl methacrylate), a polyvinyl alcohol, a polyvinyl acetate, a polyvinyl chloride, a high- density polyalkylene, a low-density polyalkylene, a poly-.

Claim 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tortorella (US Pub 2013/0270173), in view of Konrad (US Pub 2003/0013205).
Regarding Claims 2 and 18, Tortorella teaches the assembly of claim 1.
Tortorella is silent to the distal end of the filter insert and the filter assembly are threadedly coupled.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the filter insert and the filter assembly in the device of Tortorella, to be coupled by a thread, as taught by Konrad, to join and have co-operating structures, as taught by Konrad, in [0109].

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tortorella (US Pub 2013/0270173), in view of Ruschke (US Patent 5,556,541).
Regarding Claims 4 and 20, Tortorella teaches the assembly of claim 1 and [0074] ultrasonic welding could be used to fix the retaining ring 7 to the aperture 5, thereby holding the filter membrane 6 in place.
Tortorella is silent to the distal end of the filter insert and the filter assembly are fused or adhered to each other.  
Ruschke teaches in the related art of filters. The overmold band 18 bonds with the housing members 14 and 16 sealing the filter element within, typically fusing with the housing members into a single integral unit. Column 5, lines 28-31.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tortorella (US Pub 2013/0270173), in view of Briggs (US Pub 2010/0298752).
Regarding Claim 5, Tortorella teaches the assembly of claim 1.
Tortorella is silent to the filter assembly comprises a woven mesh filter material.	
Briggs teaches in the related art of separating whole blood by filter. Filter media 1532 can be formed of woven mesh, such as woven polyester.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter assembly in the device of Tortorella, by substituting woven mesh as the filter material, as taught by Briggs, in order to utilize a common filter material that is easily manufacturable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tortorella (US Pub 2013/0270173), in view of Cappia (US 2002/0096467).
Regarding Claim 7, Tortorella teaches the assembly of claim 1.
Tortorella is silent the filter assembly comprises a hydrophobic filter material.
Cappia teaches in the related art of a filter. [0030] The inventive filter can be constructed using any of several commercially-available or otherwise publicly-accessible membranes or membrane technologies. A preferred membrane material 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the filter assembly in the device of Tortorella to be hydrophobic, as taught by Cappia, in order to for the removal of unwanted gas or liquid from the system while maintaining a sterile barrier to the system against microbial contamination, as taught by Cappia, in [0007] and a non-stick filter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798